OPINION
OSBORN, Justice.
This is an attempt to appeal from an order entered by the trial Court denying a *481former wife’s motion to have her former husband held in contempt and placed in jail. The parties to this appeal were divorced by an order of the trial Court which was entered in January, 1974. That order approved a property settlement agreement between the parties, granted the mother custody of three minor children and ordered the father to pay monthly child support payments. By an order entered on March 7, 1975, Eloid Gonzales was held in contempt for failure to comply with certain provisions of the divorce decree including failing to make child support payments. After his release on a writ of habeas corpus, the wife filed a motion in July, 1975, seeking to again have Eloid Gonzales held in contempt of court and returned to jail. Following a hearing in August, 1975, the trial Court denied the motion and refused to grant the relief sought. The Appellant seeks to appeal from that order.
The Appellee has filed a motion to dismiss for want of jurisdiction. We have concluded that this Court is without jurisdiction to review a contempt proceeding by appeal. Starr County v. Laughlin, 283 S.W.2d 830 (Tex.Civ.App.—San Antonio 1955, no writ); Blair v. Blair, 408 S.W.2d 257 (Tex.Civ.App.—Dallas 1966, no writ); Lamka v. Townes, 465 S.W.2d 386 (Tex.Civ.App.—Amarillo 1971, writ ref’d n. r. e.); Martin v. Martin, 519 S.W.2d 900 (Tex.Civ.App.—Houston (1st Dist.) 1975, no writ).
The appeal is dismissed for want of jurisdiction.